Case 2:09-cr-00302-JCZ-SS Document 120 Filed 02/26/19 Page 1 of 2

AO 245D — (Rev. 02/18) Judginent in a Criminal Case for Revecations
Sheet |

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv. (For Revocation of Probation or Supervised Release)

TROY WATTS Case Number: 09-302 A
USM Number: 25663-034
Gary Schwabe, Jr.

Defendant's Attorney

THE DEFENDANT:
admitted guilt to violation of condition(s) of the term of supervision listed below.

[] was found in violation of condition(s) of the term of supervision listed below.
did not contest the violations and was found in violation of condition(s) of the term of supervision listed below.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation
Arrested and charged with trafficking heroin, marijuana and possession of a firearm by a convicted
felon - No Contest by the defendant.
Failure to notify the probation officer of a new or secondary address - No Contest by the defendant

Travel outside of judicial district without permission - stipulated.
Failure to disclose a vehicle titled to defendant - stipulated.

The defendant is sentenced as provided in pages 2 through 2 of this judgment, The sentence is imposed pursuant to
the Sentencing Reform Act of 1984. ,

(J The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 5210 February 26, 2019

Date of Impositio udgment
Defendant's Year of Birth: 1974
C,

Signature of Judgt ‘
City and State of Defendant's Residence:

Jay C. Zainey, United States District Judge
Name and Title of Judge

P16 (05

 

 

Date

Court Reporter: Toni Tusa
Asst. U. S. Attorney: Andre Jones

U.S. Probation Officer: Kenny Dixon

 
Case 2:09-cr-00302-JCZ-SS Document 120 Filed 02/26/19 Page 2 of 2

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

 

 

Judgment — Page 2 of — 2

 

DEFENDANT: TROY WATTS
CASE NUMBER: 09-302 A

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term
of 15 months as to each of counts | and 2, to be served concurrently

[_] The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

(] The defendant shall surrender to the United States Marshal for this district:
| at Oo am. C) pm. on
[] as notified by the United States Marshal.

 

{] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[ before 2 p.m. on

[J as notified by the United States Marshal.

 

[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
a with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
